            Case 1:18-cv-12405-PGG Document 6 Filed 07/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID MARRERO,

                             Plaintiff,                                          ORDER

                 -   against -                                             18 Civ. 12405 (PGG)

CITY OF NEW YORK, DEPRTMENT OF
CORRECTION COMMISSIONER
CYNTHIA BRANN, CORRECTION
OFFICER CAPTAIN THOMAS (Shield
#1120), CORRECTION OFFICERS JOHN
DOES ##1-5,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                Plaintiff David Marrero commenced this Section 1983 action on December 31,

2018 – approximately 19 months ago. (Cmplt. (Dkt. No. 1)) To date, Plaintiff has not

effectuated service of process, even though the Court warned that failure to file proof of service

by November 22, 2019 would result in the dismissal of this case. (Nov. 8, 2019 Order (Dkt. No.

5)) Accordingly, this case will now be dismissed for failure to prosecute pursuant to Fed. R. Civ.

P. 41(b).

                                           BACKGROUND

                The Complaint was filed on December 31, 2018 (Dkt. No. 1) and an Amended

Complaint was filed on January 2, 2019. (Dkt. No. 3) As of November 8, 2019 – more than ten

months after the filing of the Amended Complaint – proof of service had not been filed.

Accordingly, the Court directed Plaintiff to file proof of service by November 22, 2019, warning

that if “Plaintiff fails to do so, the Court will dismiss this case for failure to prosecute.” (Nov. 8,
          Case 1:18-cv-12405-PGG Document 6 Filed 07/29/20 Page 2 of 4




2019 Order (Dkt. No. 5)) To date, Plaintiff has not filed proof of service. Indeed, there has been

no docket activity since the Court’s November 8, 2019 order. (Id.)

                                           DISCUSSION

               District courts may dismiss actions for failure to prosecute under Rule 41(b) of

the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 41(b).

       In considering the dismissal of an action under Rule 41(b) for failure to prosecute,
       a district court must consider: “(1) the duration of the plaintiff’s failures, (2)
       whether plaintiff had received notice that further delays would result in dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay, (4) whether
       the district judge has taken care to strike the balance between alleviating court
       calendar congestion and protecting a party’s right to due process and a fair chance
       to be heard and (5) whether the judge has adequately assessed the efficacy of
       lesser sanctions.” LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir.
       2001). . . . No single factor is dispositive and a court must weigh all five factors in
       determining whether dismissal is appropriate. See United States ex rel. Drake v.
       Norden Sys., 375 F.3d 248, 254 (2d Cir. 2004). Dismissal is a “harsh remedy to
       be utilized only in extreme situations.” Id. (quoting Minnette v. Time Warner,
       997 F.2d 1023, 1027 (2d Cir. 1993)).

Salem v. City of New York, No. 16 CIV. 7562 (JGK), 2017 WL 6021646, at *2 (S.D.N.Y. Dec.

4, 2017) (collecting cases) (alterations omitted).

               As to the first factor, Plaintiff’s failure to prosecute spans the entire duration of

this case. After Plaintiff let this case sit dormant for ten months, the Court ordered Plaintiff to

file proof of service by November 22, 2019. (Nov. 8, 2019 Order (Dkt. No. 5)) That deadline

passed more than eight months ago with no action by Plaintiff. Thus, the first factor strongly

supports dismissal. See Salem, 2017 WL 6021646, at *2 (“A delay of eight months to one year

in prosecuting a case ‘falls comfortably within the time frames found sufficient in successful

Rule 41(b) motions to dismiss.’”) (quoting Peters-Turnball v. Bd. of Educ. of City of New York,

No. 96-cv-4914, 1999 WL 959375, at *2, *3 (S.D.N.Y. Oct. 20, 1999)); Avila v. Comm’r of

Social Security, 15-cv-2456, 2016 WL 1562944, at *3 (S.D.N.Y. Apr. 18, 2016) (“The case will
                                                     2
          Case 1:18-cv-12405-PGG Document 6 Filed 07/29/20 Page 3 of 4




be dismissed for failure to prosecute. Seven months have elapsed since the filing of the

defendant’s motion to dismiss.”)).

               As to the second factor, the Court’s November 8, 2019 order warned Plaintiff that

his claims would be dismissed for failure to prosecute if he did not file proof of service. (Nov. 8,

2019 Order (Dkt. No. 5)) This factor thus also favors dismissal.

               As to the third factor, “[t]he Court can presume that the defendants have been

prejudiced and will continue to be by further delay whereas here the plaintiff has already been

unresponsive for a long period of time.” Beauford v. Doe #1, No. 04-cv-7533, 2007 WL

549432, at *1 (S.D.N.Y. Feb. 16, 2017).

               As to the fourth factor, this Court sought to protect Plaintiff’s right to due process

by warning that his continued failure to effectuate service would result in the dismissal of his

claims. (Nov. 8, 2019 Order (Dkt. No. 5))

               As to the fifth factor, dismissal is the appropriate sanction. “The Court has no

reason to suspect that Plaintiff would be responsive if lesser sanctions or court orders were

imposed. Given that Plaintiff has . . . failed to respond to orders of this Court, lesser sanctions

would be useless.” Ctr. for Monitoring Impact of Peace, Inc. v. Ctr. for Monitoring Impact of

Peace, R.A., No. 06 CIV 2390 LAP, 2010 WL 3958823, at *3 (S.D.N.Y. Sept. 24, 2010) (citing

Feurtado v. City of New York, 225 F.R.D. 474, 480 (S.D.N.Y. 2004) (“[R]epeated violation of

orders of this Court leads to the inexorable conclusion that no sanction short of dismissal would

effectively address [plaintiff’s] conduct.”)); Smith v. Human Res. Admin., No. 91 Civ. 2295,

2000 WL 307367, at *3 (S.D.N.Y. Mar. 24, 2000) (“[L]esser sanctions are not appropriate . . .

[because c]ourt orders and direction have not prompted plaintiff to move her case forward.”)).



                                                  3
          Case 1:18-cv-12405-PGG Document 6 Filed 07/29/20 Page 4 of 4




               Having considered the relevant factors, the Court concludes that this action is

properly dismissed for failure to prosecute.

                                         CONCLUSION

               For the reasons set forth above, Plaintiff’s claims are dismissed under Fed. R. Civ.

P. 41(b) for failure to prosecute. The Clerk of Court is directed to terminate any pending

motions and to close this case.

Dated: New York, New York
       July 29, 2020
                                               SO ORDERED.


                                               _________________________________
                                               Paul G. Gardephe
                                               United States District Judge




                                                 4
